      Case 1:14-cv-06228-VSB-DCF Document 498 Filed 06/19/20 Page 1 of 6




                                               TYLER E. WREN OF COUNSEL
                                               p. 215.875.3098 m. 610.574.2073 twren@bm.net

                                          June 19, 2020
VIA EMAIL & ECF (w/o enc.)

The Honorable Debra C. Freeman
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007-1312

Re: Master File C.A. No. 1:001898 (VSB), MDL No. 1358, Commonwealth of Pennsylvania v.
Exxon Mobil Corp., et al., Case No. 1:14-cv-06228-VSB-DCF
Deliberative Process Privilege Documents for In Camera Review

       Dear Judge Freeman:

        Plaintiff the Commonwealth of Pennsylvania submits this cover letter and confidential-
privileged enclosures in connection with the Case Management Conference held on May 28,
2020 and this Court’s order “deferring ruling on 438 Motion to Compel.” (ECF No. 496). In
that order, the Court directed that: “[i]f the parties are not able to resolve this dispute…then the
particular documents at issue should be submitted to this Court for in camera review, with a
cover letter (copied to Defendants), setting out the governmental decision or policy to which
the communications reflected in those documents related.”

         In connection with that order, Defendants selected twenty-four “exemplar documents
and deposition excerpts for the Court’s in camera review[.]” The Commonwealth and
Defendants were not able to resolve their dispute about the applicability of Deliberative
Process Privilege (“DPP”) to the vast majority of the selected exemplar documents. The
Commonwealth is therefore submitting the twenty remaining disputed documents for in
camera review. These confidential and privileged documents are all contained in Exhibit A to
this letter, which is a zip folder, and is being submitted only to the Court. As ordered by the
Court, below is a chart setting out the governmental decision, policy, or course of action
implicated by each document at issue.

       While the Commonwealth understands from the CMC, and the related order, that the
Court does not want a rehashing of the filed briefing and arguments related to Defendants’
Motion to Compel (ECF Nos. 438, 446-47, 489-90), the Commonwealth believes it is helpful
       Case 1:14-cv-06228-VSB-DCF Document 498 Filed 06/19/20 Page 2 of 6
The Honorable Debra C. Freeman
June 19, 2020
Page 2 of 6

to set forth, in limited fashion, three basic tenets of Pennsylvania law that have guided its
decisions about which documents and testimony to withhold or redact in this case.

        1) Pennsylvania law recognizes a DPP which protects from disclosure all “confidential
deliberations of law, or policymaking that reflect opinions, recommendations, or advice.”
Commonwealth ex rel. Unified Judicial System v. Vartan, 733 A.2d 1258, 1265 (Pa. 1999).
The DPP “does not require that an agency establish that the information itself reveals or
‘discloses’ deliberative communication” as it also “protects information where an agency
demonstrates that the information merely reflects, or, in other words, ‘mirrors’ or ‘shows,’ that
the agency engaged in the deliberative process[.]” McGowan v. Pennsylvania Dept. of
Environmental Protection, 103 A.3d 374, 383 (Pa. Commw. Ct. 2014) (citation omitted). The
DPP extends to “all predecisional deliberations where state agency officials and/or employees
‘contemplate’ or ‘propose’ a future ‘course of action” and not only high-level policy decisions.
Id.
        2) Pennsylvania law does not “require[] a predecisional deliberation by an agency to be
one that results in an official adjudication or decision” to be protected by the DPP. See
McGowan, 103 A.3d at 385. In other words, “even if an internal discussion does not lead to the
adoption of a specific government policy, its protection…is not foreclosed as long as the
document was generated as part of a definable decision-making process.” Gold Anti-Tr. Action
Comm., Inc. v. Bd. of Governors of Fed. Reserve Sys., 762 F. Supp. 2d 123, 135–36 (D.D.C.
2011). See also Schell v. U.S. Dep’t of Health & Human Servs., 843 F.2d 933, 941 (6th Cir.
1988) (“When specific advice is provided…it is no less predecisional because it is accepted or
rejected in silence, or perhaps simply incorporated into the thinking of superiors for future
use.”).
        3) Finally, the DPP protects facts if they are not “severable from the advice or
underlying confidential deliberations[.]” Ario v. Deloitte & Touche LLP, 934 A.2d 1290, 1293
(Pa. Commw. Ct. 2007).

       Pursuant to these basic tenets, the Commonwealth describes the decision, policy, or
course of action to which the communications reflected in those documents relate for each
document being submitted for in camera review.

         Bates                Status          Governmental decision or policy to which the
                                                    communications reflected relate.
    CMW-PA-0004377         Redacted 1       The redacted portion of this document reflects
                                            predecisional deliberations about how the
                                            Commonwealth should respond to an EPA State

1
 For redacted documents the Commonwealth is submitting both the redacted version and the unredacted
version for ease of the Court.
     Case 1:14-cv-06228-VSB-DCF Document 498 Filed 06/19/20 Page 3 of 6
The Honorable Debra C. Freeman
June 19, 2020
Page 3 of 6

       Bates             Status     Governmental decision or policy to which the
                                           communications reflected relate.
                                  Needs Questionnaire for Region III about a GIS
                                  tool to assess the impact of oxygenates and other
                                  contaminants in groundwater. The survey and
                                  responses themselves were produced in unredacted
                                  form.
 CMW-PA-0004382        Redacted   The redacted portion of this document reflects
                                  predecisional recommendations about proposed
                                  future actions the Commonwealth could take to
                                  respond to MTBE contamination as part of its
                                  MTBE strategy. The decision-making implicated is
                                  what actions could be taken in the future related to
                                  MTBE contamination in Pennsylvania as part of
                                  the Commonwealth’s MTBE strategy. The
                                  Commonwealth has not redacted the portion of this
                                  document reflecting actions already taken, or facts.
 CMW-PA-0131884        Redacted   The redacted portions of this document reflect
                                  predecisional deliberations related to how the
                                  Commonwealth could potentially address seeking a
                                  waiver from the EPA related to the RFG oxygenate
                                  mandate. The Commonwealth has not redacted the
                                  portion of this document reflecting facts.
 CMW-PA-0131886        Withheld   This document reflects preliminary opinions on
                                  various issues connected with the decision about
                                  how the Pennsylvania Department of
                                  Environmental Protection (“PDEP”) could/should
                                  approach an MTBE phasedown/ban.
 CMW-PA-0132231        Withheld   This document reflects predecisional deliberations
                                  about a potential MTBE ban. Moreover, this email
                                  chain does not contain any solid facts about the
                                  cost impact of monitoring such a ban -- just
                                  deliberations about possibilities and potential
                                  options.
 CMW-PA-0132266        Withheld   This document reflects pre-decisional policy
                                  deliberations (in 2012) about potential regulatory
                                  amendments by the Commonwealth to Ch. 250
                                  related to MTBE statewide health standard for
                                  groundwater under the Act 2 regulations. The
     Case 1:14-cv-06228-VSB-DCF Document 498 Filed 06/19/20 Page 4 of 6
The Honorable Debra C. Freeman
June 19, 2020
Page 4 of 6

       Bates             Status     Governmental decision or policy to which the
                                           communications reflected relate.
                                  factual material is intertwined with the deliberative
                                  material, because it reflects the viewpoint of its
                                  author.
 CMW-PA-0132286        Redacted   This single redacted sentence in this email chain
                                  reflects opinions about proposed regulatory
                                  revisions to the MTBE clean-up standards.
 CMW-PA-0132492        Redacted   The redacted portion of this document reflects
                                  deliberations about proposed future actions the
                                  Commonwealth should (or should not) take to
                                  assess MTBE contamination in the
                                  Commonwealth. The Commonwealth has not
                                  redacted the portion of this document reflecting
                                  actions already taken, or facts.
 CMW-PA-0132628        Withheld   This is an email chain discussing potential options
                                  connected to MTBE and underground storage tank
                                  monitoring. Pre-decisional and deliberative in that
                                  it discusses proposed actions with respect to
                                  monitoring leaks and water supplies which may or
                                  may not be taken by PADEP.
 CMW-PA-0756165        Withheld   This document reflects deliberations about a
                                  potential MTBE ban. Moreover, this email chain
                                  does not contain any solid facts about ethanol
                                  availability at the time -- just deliberations about
                                  possibilities.
 CMW-PA-0758399        Withheld   This document reflects high-level pre-decisional
                                  policy deliberations about proposed changes to the
                                  tables of numbers for Statewide health cleanup
                                  standards, including to the numbers for MTBE in
                                  2009. Any factual material is intertwined with the
                                  non-factual recommendation.
 CMW-PA-0773759        Withheld   This email chain reflects pre-decisional
                                  deliberations in 2009 about revisions to the
                                  statewide health cleanup standards for MTBE.
 CMW-PA-0808002        Withheld   This email chain reflects pre-decisional
                                  deliberations about the development of a proposed
                                  MTBE Work Plan and potential issues relating to
     Case 1:14-cv-06228-VSB-DCF Document 498 Filed 06/19/20 Page 5 of 6
The Honorable Debra C. Freeman
June 19, 2020
Page 5 of 6

       Bates             Status     Governmental decision or policy to which the
                                           communications reflected relate.
                                  the phase out of MTBE, the increased use of
                                  ethanol, and MTBE water drinking standards.
 CMW-PA-0821312        Redacted   The redacted portion of this document reflects
                                  predecisional deliberations about proposed “future
                                  actions” the Commonwealth should take to assess
                                  MTBE contamination in the Commonwealth. The
                                  Commonwealth has not redacted the portion of this
                                  document reflecting actions already taken, or facts.
 CMW-PA-0833537        Withheld   This is draft White Paper reflecting deliberations
                                  on whether “Regional Gasoline” should be
                                  adopted. This White Paper discusses potential
                                  actions that may or may not be taken.
 CMW-PA-0836083        Redacted   The redacted portion of this email chain reflects
                                  deliberations about policy choices related to the
                                  RFG program and boutique fuels.
 CMW-PA-0836486        Redacted   The redacted portion of this memo reflects policy
                                  options relating to decisions that need to be made
                                  in connection with House Bill 666
                                  (https://www.legis.state.pa.us/CFDOCS/Legis/PN/
                                  Public/btCheck.cfm?txtType=PDF&sessYr=1993
                                  &sessInd=0&billBody=H&billTyp=B&billNbr=06
                                  66&pn=4363), and the RFG program going
                                  forward.
 CMW-PA-1082360        Withheld   This is an email chain reflecting discussions about
                                  issues to be presented in a Technical Guidance
                                  document for Closure Requirements for
                                  Underground Storage Tank Systems. The email
                                  chain contains back and forth discussions as to
                                  what should be contained in the final guidance
                                  document, reflecting the opinions, comments and
                                  suggestions of PDEP personnel, which may or may
                                  not be incorporated into the final guidance
                                  document.
 CMW-PA-1186867        Withheld   This document reflects high-level pre-decisional
                                  policy deliberations about proposed changes to the
                                  tables of numbers for Statewide health cleanup
                                  standards, including to the numbers for MTBE.
      Case 1:14-cv-06228-VSB-DCF Document 498 Filed 06/19/20 Page 6 of 6
The Honorable Debra C. Freeman
June 19, 2020
Page 6 of 6

        Bates                Status          Governmental decision or policy to which the
                                                    communications reflected relate.
                                           Any factual material is intertwined with the non-
                                           factual recommendation.
 CMW-PA-1195132           Withheld         This document reflects pre-decisional policy
                                           deliberations about proposed changes to the tables
                                           of numbers for Statewide health cleanup standards,
                                           including to the numbers for MTBE. Any factual
                                           material is intertwined with the non-factual
                                           recommendation.

     Additionally, while it is the Commonwealth’s understanding from the CMC and ECF No.
496 that the Court does not want document by document discussion or full briefing in the
submission cover letter about “whether relevant factors nonetheless weigh in favor of
production,” the Commonwealth still feels it is prudent to point to:

     1) A decision by the Pennsylvania Superior Court finding that DPP under Pennsylvania
        law (at least in the judicial context) is absolute and not qualified. See Commonwealth
        v. McClure, 172 A.3d 668, 694 (Pa. Super. 2017);

     2) A previous decision of this MDL Court finding in the context of deliberations
        regarding the proprietary of remedial actions for sites that “defendants have not
        demonstrated that this is an ‘exceptional’ case where a compelling need for the
        documents overcomes the protection provided by the deliberative process privilege.”
        In re Methyl Tertiary Butyl Ether (MTBE) Prod. Liab. Litig., 274 F.R.D. 106, 115
        (S.D.N.Y. 2011).

     Generally, even if the factors do apply here, these documents reflecting non-factual
deliberations are not relevant to any claim or defense, and even to the extent they might be
relevant, are of marginal value in this litigation. See ECF No. 436 at 13-15.

     Sincerely,


     Tyler E. Wren
     Special Counsel to the
     Commonwealth of Pennsylvania

     Attachments: Exhibits A.
cc: All Counsel of Record via File and Serve (Cover Letter only)
